Citation Nr: 1810748	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-03 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for temporomandibular joint (TMJ) disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse 


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1991 to August 1991, from July 2004 to January 2006, and from March 2008 to May 2010.  The Veteran's service included duty in Iraq and he has received a Combat Action Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2016.  The hearing transcript is associated with the record.  The Board remanded the issue of entitlement to a rating in excess of 10 percent for TMJ, including on an extraschedular basis, in May 2016.  Unfortunately, another remand is necessary to fully develop the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the May 2016 Board remand, the AOJ was asked to provide the Veteran with a VA examination to determine the nature and severity of his service-connected TMJ disability.  The Veteran was afforded a VA TMJ examination in August 2016; however, the Veteran apparently did not cooperate with the examiner and range of motion could not be measured.  Although flare-ups were reported in the examination, the Veteran was not asked about the frequency, duration, or severity of these flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Nor did the examiner attempt to estimate any additional loss of motion during a flare-up.  Id.  No additional examination was scheduled.  Subsequent treatment notes provide additional evidence that should have been considered by the AOJ prior to recertification to the Board.  A December 2016 VA oral surgery consult note reflects the Veteran provided additional context on the nature of his disability; moreover, range of motion measurements were documented in the note.  

Further, VA treatment notes reflect the Veteran had a bilateral TMJ arthroscopy and Botox procedure in January 2017.  Additionally, VA regulations regarding the ratings for TMJ syndrome were amended effective August 3, 2017, making the Veteran's dietary restrictions to soft foods relevant for rating purposes.  As a result of the foregoing, another VA examination should be provided on remand.  The Veteran is advised that his claim may be denied if he fails to cooperate with the examiner.  

Updated VA treatment notes should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment notes and associate them with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his jaw symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his TMJ disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion and in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  Any dietary restrictions due to TMJ should be documented in the examination report. 

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner should attempt to answer all of these questions without regard to the Veteran's use of medications such as Botox, as the rating criteria for TMJ does not contemplate the ameliorating effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).

4.  Then readjudicate the appeal.  If the benefit sought on appeal remain denied, furnish the Veteran and his representative with a SSOC and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

